995 F.2d 232
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Leo F. MORRICAL, Jr., Plaintiff-Appellant,v.John S. FOOTE, Inspector General's Office, Defendant-Appellee.
No. 92-36856.
United States Court of Appeals, Ninth Circuit.
Submitted May 12, 1993.*Decided May 26, 1993.

Before HUG, WIGGINS and THOMPSON, Circuit Judges.


1
MEMORANDUM**


2
Leo Morrical, an Oregon state prisoner, appeals pro se the district court's dismissal of his 42 U.S.C. § 1983 action for failing to serve the complaint within 120 days after its filing, as required by Fed.R.Civ.P. 4(j).   We review for an abuse of discretion,  Puett v. Blandford, 912 F.2d 270, 273 (9th Cir.1990), and we affirm.


3
A plaintiff must serve the complaint on each defendant within 120 days after the filing of the complaint.   Fed.R.Civ.P. 4(j).   If an incarcerated plaintiff proceeding in forma pauperis requests that the United States Marshal serve his complaint and provides the information necessary to effectuate service, the Marshal shall be responsible for timely service.   Boudette v. Barnette, 923 F.2d 754, 757 (9th Cir.1991);   Puett, 912 F.2d at 275.   An action shall be dismissed if service is not made within 120 days after the filing of the complaint, and good cause is not shown as to why service was not made.   Fed.R.Civ.P. 4(j).


4
Because Morrical never requested service by the Marshal, he remained responsible for timely service.   See Boudette, 923 F.2d at 757.   He failed to file proof of service in response to the district court's order to show cause why his action should not be dismissed for failing to serve the defendant.   Nothing in the record supports Morrical's assertion in his brief on appeal that he served the defendant.   Accordingly, the district court's judgment is


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3